Citation Nr: 0400756	
Decision Date: 01/09/04    Archive Date: 01/22/04

DOCKET NO.  03-00 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to a compensable evaluation for scar 
residuals, left little finger injury.

2.  Entitlement to service connection for degenerative joint 
disease (DJD), lumbar spine.

3.  Whether new and material evidence sufficient to reopen 
previously denied claims for right and left leg disorders has 
been received.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel
INTRODUCTION

The veteran had active service from February 1951 to February 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Huntington, 
West Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The issues of entitlement to a compensable evaluation for 
scar residuals, left little finger injury, and whether new 
and material evidence sufficient to reopen previously denied 
claims for right and left leg disorders has been received 
will be discussed in the remand portion of this decision.

Portions of this appeal are REMANDED to the RO via the 
Appeals Management Center in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


FINDINGS OF FACT

1.  The veteran has a current lumbar spine disorder is noted 
to be osteoarthritis or degenerative joint disease (DJD) of 
the lumbar spine.

2.  The service medical records (SMRs) reflect no findings or 
treatment for lumbar spine pathology.  The Report of Medical 
Examination for discharge from active service rated all 
musculoskeletal areas as normal.

3.  There is no competent credible evidence of record of the 
veteran having sought treatment for chronic lumbar spine 
pathology within one year of his discharge from active 
service.  Evidence of such pathology did not manifest until 
decades after the veteran's discharge from active service.

4.  The competent credible evidence of record does not show 
DJD of the lumbar spine to have been present during active 
military service or within one year of the veteran's 
discharge from active service.


CONCLUSION OF LAW

DJD of the lumbar spine was not incurred during active 
military service nor may it be presumed to have been incurred 
in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), imposes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, as well as 
a duty to notify the claimant what information and evidence, 
if any, the claimant is to provide, what evidence VA will 
attempt to obtain, and for the claimant to submit any 
information or evidence in his or her possession.  38 C.F.R. 
§ 3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The VCAA also requires VA to assist the claimant 
with obtaining the evidence necessary to substantiate the 
claim.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 
(2003).

In an October 2001 letter (letter), the RO informed the 
veteran of the provisions of the VCAA and VA's obligations 
thereunder, to include VA's duty to assist him with the 
development of his claim and the specific ways VA would 
assist him.  The letter provided the veteran detailed 
instructions on the evidence required to substantiate a claim 
for entitlement to service connection for a low back 
disorder.  As to who would obtain what evidence, the letter 
informed the veteran that VA already had requested his 
treatment records from the VA facility which he identified as 
his treatment facility.  Further, the letter informed him 
that VA would obtain records from all providers whom the 
veteran identified as having treated him for low back 
disorder, unless the veteran opted to obtain them himself.  
VA Forms 21-4142 were provided for the veteran to sign and 
return so VA would be authorized to obtain any records 
identified.  The letter informed the veteran where to send 
correspondence and also provided phone numbers at which the 
RO could be reached.

The Board finds that the RO has complied with the 
notification requirements of the VCAA and the implementing 
regulations.  38 U.S.C.A. § 5103 (West 2002) (as amended by 
Pub. L. 108-174, § 701 (December 16, 2003)); 38 C.F.R. 
§ 3.159(b)(1) (2003);  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

As concerns the duty to assist, as noted, the RO obtained VA 
treatment records related to the veteran's claim and records 
of the Social Security Administration related to the 
veteran's application for benefits.  Further, the RO inquired 
of all private providers identified by the veteran on the VA 
Forms 21-4142 returned by him and obtained private treatment 
records from those who responded.  All records obtained have 
been associated with the claim file.  Neither the veteran nor 
his representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  The Board notes that the veteran 
was not afforded a Compensation and Pension examination of 
his lumbar spine.  This is not prejudicial to the veteran, 
however, as none of the evidence of record demonstrates or 
suggests a causal connection between his lumbar spine 
disorder and his military service.  Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003).  Therefore, the Board finds that 
the RO has complied with the duty to assist requirements of 
the VCAA and the implementing regulations, and all relevant 
facts have been properly developed.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2003). 

A November 1953 entry in the SMRs reflect that the veteran 
complained of intermittent pain in both lower abdominal 
quadrants and also across the back.  The veteran reported 
diuria 5-6x, sometimes with burning sensation but no 
obstructive symptoms.  Physical examination revealed that 
flexion and extension of the spine, with lateral flexion, 
aggravated the veteran's back pain, and the abdomen was 
tender in both lower quadrants.  Two urinalyses were negative 
for pathology, and an IVP showed a normal upper urinary 
tract.

No sequeala is reflected in the SMRs, and the February 1954 
Report of Medical Examination for discharge from active 
service rated the musculoskeletal areas as normal.  The 
veteran reported no low back symptomatology at his 1954 VA 
medical examination and none was noted.

The claims file contains VA medical records dated in November 
1975.  It was noted that there was no claim pending.  The 
veteran was seen for low back pain with radiation into the 
left leg of 3 months duration.  Subsequent history revealed a 
back injury had occurred 8-9 years previously, with recent 
radiation.  Disc pathology was suspected and surgery was 
scheduled.  Arthritic changes were noted by 1993.

An October 2001 VA Medical Affidavit reflects that the 
veteran reported low back problems from the 1980s.  This 
document reflects that the veteran's diagnoses include a 
diagnosis of advanced osteoarthritis, lumbar spine, with 
stenosis.  The examiner does not link this diagnosis with the 
veteran's military service.  That also is the case with a 
January 1996 private examination report of G.C., MD.  The 
report contains no reported history by the veteran of his 
military service, and the diagnosis of DJD, lumbosacral 
spine, is not linked to any specific event, to include 
military service.
Service connection may be established for disability 
resulting from injury or disease incurred in service.  38 
U.S.C.A. § 1110 (West 2002).  Present disability resulting 
from disease or injury in service is required to establish 
entitlement to service connection. Degmetich v. Brown, 104 F. 
3d 1328 (Fed. Cir. 1997).  To establish service connection 
for a disability, there must be competent evidence of a 
current disability (medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  When making a 
determination of service connection, VA must administer its 
regulations under a broad and liberal interpretation 
consistent with the facts in each case.  38 C.F.R. § 3.303(a) 
(2003).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1112(a)(1) (West 2002); 
38 C.F.R. § 3.303(d) (2003).  Further, certain chronic 
diseases may be presumed to be service connected if they 
manifest to a degree of 10 percent or more within one year of 
discharge from service.  Arthritis is one of the diseases 
listed as eligible for presumptive service connection.  
38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2003).
There is no competent credible evidence which shows the 
veteran to have manifested any low back symptomatology either 
during his military service or arthritis within one year of 
his discharge from service.  The November 1953 SMRs entry 
reflects that his symptoms were treated as a genitourinary 
problem rather than as one which involved the musculoskeletal 
system.  No chronic back pathology was otherwise indicated in 
service.  It is noted that normal findings were reported on 
separation physical examination.  It is further significant 
that there is no evidence of chronic back pathology for many 
years following separation from service.  The record does 
contain evidence of radiating back pain in late 1975.  This 
is reported of recent duration.  There is a history recorded 
at that time of a back injury 8-9 years earlier.  
It is also noted that there is evidence of the presence of 
arthritis in the 1980's or early 1990's.  This is the first 
finding of this pathology.  There is nothing to suggest that 
this pathology is in anyway related to service.  The 
preponderance of the evidence is entirely against the 
granting of service connection.  Therefore, there is no basis 
on which to apply the benefit of the doubt rule.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2002).


ORDER

Entitlement to service connection for DJD of the lumbar spine 
is denied.



	(CONTINUED ON NEXT PAGE)


REMAND

As set forth in the Issues section of the title page, the 
appellant also has claims pending for an increased rating and 
entitlement to service connection for bilateral leg 
disorders.  The notice requirements of the VCAA are set forth 
above.  As concerns the claim for an increased rating, the 
October 2001 letter listed that claim but did not inform the 
appellant of the evidence necessary to substantiate a claim 
for an increased rating.  Thus, the letter failed to provide 
the requisite notice.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  A similar deficiency exists as concerns the 
reopening of service connection claims.

The October 2001 letter provided thorough detail on the 
evidence necessary to substantiate a claim for service 
connection as related to the bilateral leg disorders.  The 
basis on which those claims must be pursued, however, is the 
submission of new and material evidence.  The letter did not 
address the evidence necessary to substantiate a claim on the 
basis of new and material evidence, which also renders it 
deficient as concerns these claims.  Id.

Accordingly, the case is REMANDED for the following:

1.  The RO shall provide a letter to the 
veteran which specifically addresses the 
VCAA and its requirements of notice and 
assistance and complies with all 
applicable legal precedents.  The letter 
shall be tailored to address the 
specifics of a claim for an increased 
rating and one via the submission of new 
and material evidence.  In addition to 
the other required information, the 
letter should specifically inform the 
veteran of the evidence already obtained 
by the RO and associated with the claim 
file (as regards the issues of this 
particular appeal) and whether the RO 
intends to obtain any additional 
information.  Further, the veteran must 
be specifically informed as to what, if 
any, evidence he is to obtain, and what, 
if any, additional evidence the VA will 
obtain on his behalf.

2.  After the above is completed, the RO 
shall review any evidence obtained after 
the SOC, to include any additional 
evidence submitted by the veteran, in 
light of all the other evidence of 
record.  Should the RO find new and 
material evidence has been submitted, the 
RO shall provide the veteran another VCAA 
notice letter which addresses the 
specifics of service connection via a 
reopened claim.  To the extent that any 
benefit sought on appeal remains denied, 
issue the veteran a supplemental SOC and, 
if all is in order, return the case to 
the Board for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



